11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                      JUDGMENT

Diana Godines, individually and on            * From the 238th District Court
behalf of Amando Godines, Sr., deceased;        of Midland County,
Michael Godines; Amando Godines, Jr.;           Trial Court No. CV-52178.
and Deanna Quitugua,

Vs. No. 11-16-00110-CV                        * May 31, 2018

Precision Drilling Company, L.P.,             * Memorandum Opinion by Willson, J.
                                                (Panel consists of: Willson, J.,
                                                Bailey, J., and Wright, S.C.J., sitting
                                                by assignment)

      This court has inspected the record in this cause and concludes that
there is no error in the judgment below. Therefore, in accordance with this
court’s opinion, the judgment of the trial court is in all things affirmed. The
costs incurred by reason of this appeal are taxed against Appellants.